Citation Nr: 1022403	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  04-17 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, S.S., and B.M.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1969. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
issued by the RO.  The Board remanded the issue on appeal in 
April 2008 for further development of the record.

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in March 2008.  A 
transcript of the hearing is of record.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is again referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court, are applicable to 
this appeal.  In this regard, in the April 2008 remand, the 
Board, in pertinent part, instructed the RO to assess the 
current severity of the PTSD and to reconcile the discrepancy 
in the reported symptoms of record.  It was specifically 
stated that, " the examiner is to indicate which of the 
following paragraphs (a), (b), (c), or (d), best describes 
the degree of impairment caused by the PTSD."  The Veteran 
was scheduled for and received an examination in June 2009; 
however, the examiner did not provide a response that 
addressed the question posed.  The Court has determined that 
a remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with remand orders.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998); see also Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. 
App. 563, 569 (1993); 38 C.F.R. §§ 4.2, 19.9 (2009).

Accordingly, the case is REMANDED for the following action:

The file should be referred to the 
psychologist who performed the June 2009 
VA PTSD examination.  The entire claims 
folder must be made available to the 
psychologist for review in conjunction 
with the examination and should be so 
documented in the examination report.  

Specifically, the examiner must indicate 
which of the following paragraphs (a), 
(b), (c), or (d) best describes the 
degree of impairment caused by the PTSD:

(a)  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
or

(b)  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; or 

(c)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; or

(d)  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

The examiner should express an opinion 
regarding the extent to which the 
Veteran's PTSD alone affects his 
employability.  The examiner must address 
any inconsistencies in the evidence of 
record, specifically inconsistencies 
between the June 2005 and February 2006 
letters from B.M. and the VA outpatient 
records from September 2001 through 
August 2005.  

3.  If and only if the examiner who 
performed the June 2009 VA PTSD 
examination is no longer employed by VA, 
then the Veteran is to be scheduled for a 
VA psychiatric examination to be 
conducted by a psychiatrist or 
psychologist.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, educational and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for Review 
Examination for Posttraumatic Stress 
Disorder.  Following the examination, and 
a review of the file, the examiner is to 
respond to the question posed to the 
original examiner as stated above.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  He is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2009).

5.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to him, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



